Citation Nr: 1427848	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, claimed as degenerative disc disease.

2.  Entitlement to service connection for a low back disability, claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He also served for five years with the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In September 2013, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.

The Veteran's virtual VA folder has been reviewed in conjunction with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in this case.  Under the Veterans Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

The Veteran attributes his degenerative disc disease of the cervical and lumbar spines to his active duty service as an artillery crewman.  More specifically, he testified that his duties required him to repeatedly load heavy ammunition rounds into barrels.  He also testified that he was not the type of person to complain about his aches and pains and that he only saw a medic for company shots.  Indeed, there is no documentation in his service treatment records of back or neck complaints.  However, as his representative pointed out at the September 2013 hearing, he did report having a history of swollen or painful joints at the time of his service separation examination.  See April 1975 Report of Medical History.

Postservice medical records show that the Veteran was treated for work-related neck injuries in May 1987 and September 1990, and private clinic notes in December 1990 and January 1991 reflect complaints of low back pain.  There are no records on file prior to May 1987 showing treatment for the cervical or lumbar spine.  However, at the time he received treatment in May 1987, he was diagnosed as having pre-existing degenerative changes of joints of Luschka, C4-5 and C5-6 without neural foraminal encroachment, in addition to acute left paracervical muscle strain.  In light of this evidence of pre-existing cervical degenerative changes and the Veteran's written assertion on the December 2011 substantive appeal that he has suffered from the "same and similar pains" in service, following service, and presently, the Board finds that the low threshold requirement for finding that a disability may be associated with service is satisfied.  McLendon, 20 Vet. App. at 83.

Accordingly, this claim must be remanded for a VA examination to determine the nature and etiology of the Veteran's current cervical and lumbar degenerative disc disease.

In addition, any pertinent medical records (VA or non-VA) for the claim on appeal that have not already been identified and associated with the claims file should be obtained, to include Denver VA medical center (VAMC) treatment records from January 2013 to present.  See 38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms as appropriate.  Updated VA treatment records should also be obtained from the Denver VAMC from January 2013 to present. 

2.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his degenerative disc disease of the cervical and lumbar spines.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (a 50% degree of probability or higher) that the Veteran's degenerative disc disease of the cervical and/or lumbar spines is related to the Veteran's active service.  

3.  Readjudicate the claims for entitlement to service connection for degenerative disc disease of the cervical and lumbar spines.  If the any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



